Sed per Curiam.

Objections to the competency of witnesses have of late failed to have that weight in *401Courts of Justice which they anciently had. Indeed some distinctions, which exclude some and admit others to testify, seem very nice. The remainder man cannot, say the books, be a witness, but the heir at law may; although his ancestor may be on his death-bed, expiring with old age. The rule which has governed this Court is, that the interest which shall exclude a person from testifying must be a direct interest in the event of the suit; not a contingent, remote, or possible interest; and in all cases of doubt whether the interest is direct or not, the Court will admit the witness to testify, and submit the credibility of his testimony to the Jury.
Daniel Chipman, for plaintiff.
Cephas Smith, junior, and Darius Chipman, for defendant.
In the present case, the Court see no direct interest in the witness. Let him be sworn; and the Jury, under the charge of the bench, will weigh his credibility.
Witness admitted.